ACCEPTED
                                                                                                  05-17-01053-CV
                                                                                        FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                                1/31/2018 9:48 AM
                                                                                                       LISA MATZ
                                                                                                           CLERK

                                      No. 05-17-01053-CV

                 IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                                                   5th COURT OF APPEALS
                            AT DALLAS, TEXAS           DALLAS, TEXAS
                                                                        1/31/2018 9:48:00 AM
                                                                              LISA MATZ
                                      EARL L. TURNER,                           Clerk

                                         Appellant,

                                                  v.
                           NATIONSTAR MORTGAGE LLC
                                    Appellee.

                               th
   Appealed from the 68 Judicial District Court, Dallas County, Texas
                The Honorable Martin Hoffman, Presiding

       APPELLEES’ UNOPPOSED MOTION FOR SUBSTITUTION OF
                          COUNSEL



                                                       Randall B. Clark (Lead Counsel)
                                                       Texas Bar No. 04294900
                                                       rclark@mcguirewoods.com
                                                       MCGUIREWOODS LLP
                                                       600 Travis Street, Suite 7500
                                                       Houston, Texas 77002
                                                       (832) 214-9946 Phone
                                                       (832) 255-6371 Fax

                                                       ATTORNEYS FOR APPELLEE
                                                       NATIONSTAR MORTGAGE LLC




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                         Page 1 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
TO THE HONORBALE COURT OF APPEALS:

UNOPPOSED MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL OF RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant NATIONSTAR MORTGAGE LLC (“Nationstar”), moves the Court to

withdraw C. Charles Townsend and Walter McInnis of Akerman, LLP, 2001 Ross Avenue,

Suite 3600, Dallas, Texas 75201 as counsel of record for Nationstar and substitute Randall B.

Clark of the law firm McGuireWoods LLP as counsel of record. Mr. Clark’s contact information

is as follows:

       Randall B. Clark
       Texas Bar No. 04294900
       McGuireWoods LLP
       600 Travis Street, Suite 7500
       Houston, Texas 77002
       Telephone: (713) 571-9191
       Facsimile: (713) 571-9652
       rclark@mcguirewoods.com

       This motion to withdraw and substitute counsel of record is not brought for the purpose of

delay, and it will not delay this action. The motion is unopposed by all counsel of record.

       Therefore, the Appellee, Nationstar Mortgage LLC respectfully requests that the Court

permit C. Charles Townsend and Walter McInnis of Akerman, LLP, to withdraw as counsel of

record in this matter and substitute Mr. Clark as counsel of record for NATIONSTAR.




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                                Page 2 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
                                                       Respectfully submitted,

                                                       /s/ Randall B. Clark
                                                       RANDALL B. CLARK
                                                       TX Bar No. 04294900
                                                       Email: rclark@mcguirewoods.com
                                                       MCGUIREWOODS, LLP
                                                       600 Travis Street, Suite 7500
                                                       Houston, Texas 77002
                                                       (713) 571-9191
                                                       (713) 571-9652 Fax

                                                       INCOMING ATTORNEY-IN-CHARGE
                                                       DEFENDANT NATIONSTAR
                                                       MORTGAGE LLC




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                          Page 3 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC
                               CERTIFICATE OF SERVICE
       I hereby certify that on January 31, 2018, a true and correct copy of the

foregoing document was electronically filed. Notice of this filing will be sent to all

counsel of record by operation of the Court’s electronic filing system and via U.S.

First Class Mail to the following:


       Earl L. Turner
       PO BOX 541322
       Grand Prairie, TX 75054
       4turner4@gmail.com
       Pro Se Appellant

       C. Charles Townsend
       Walter McInnis
       AKERMAN LLP
       2001 Ross Avenue, Suite 3600
       Dallas, Texas 75201
       Charles.townsend@akerman.com
       walter.mcinnis@akerman.com
       Outgoing Attorneys for Defendant Nationstar Mortgage LLC



                                                       /s/ Randall B. Clark
                                                       RANDALL B. CLARK




APPELLEE’S UNOPPOSED MOTION FOR EXTENSION OF BRIEFING DEADLINE                 Page 4 of 4
Cause No. 05-17-01050-cv; Earl L. Turner v. Nationstar Mortgage LLC